FLETCHER, Judge.
In this dissolution of marriage action, the former husband, Thomas J. Harrington, appeals from a final judgment which denied his claim for equitable distribution of certain artwork inherited by Raquel Mendieta, the former wife, during the marriage. We affirm.
The former wife’s sister, Ana Mendieta, an artist who died tragically in 1985, left behind artwork valued at approximately $175,000. The artwork was initially inherited by their mother, but when she passed away in 1989, it became the property of the former wife and her brother. At the time of these proceedings, the subject artwork had increased in value to over $4,000,000. The husband claims that the increase resulted from the wife’s marital efforts, thereby making the enhanced value marital property subject to equitable distribution. After listening to the testimony of both parties and several art experts, however, the trial court determined the appreciated value of the artwork was due to other factors. In considering factual issues resolved by the trial court, an appellate court must construe the evidence in a light most favorable to the prevailing party. Shudlick v. Shudlick, 618 So.2d 740 (Fla. 4th DCA 1993). Here, there was more than sufficient competent evidence to support the trial court’s conclusion that the enhanced value of the artwork was not marital property.
Accordingly, we affirm the judgment below.1

. We also affirm the trial court’s denial of the former husband’s request for attorney's fees, suit monies and costs.